(Non-compliant amendment under 37 CFR 1.121)

Firstly, applicant should only submit one copy of the amended claims, not multiple copies as applicant has done in the amendment of January 21, 2021.  
Secondly, applicant has not properly marked up the claims relative to the immediate prior version of the claims.  In this case, the immediate prior version of the claims are the originally filed claims of December 2, 2018.  Therefore, starting with these claims, applicant must amended the claims with proper markings.  In order to be properly “marked up”, anything applicant is adding to the claims must be underlined and anything applicant is deleting from the claims must be notated with a strikethrough.  For example:

    PNG
    media_image1.png
    61
    1031
    media_image1.png
    Greyscale

	As can be seen in the above example, the word “green” from the original claims has been deleted by strikethrough, and the word “blue” has been added by underlining.
	In their amendment of January 21, 2021, applicant has clearly changed the claim language, but has not indicated additions by underlining or deletions by strikethrough.  Thus, it is unclear what applicant is adding and what applicant is deleting from the originally filed claims.
	Applicant is invited to contact the Examiner at the number below if they need additional assistance with the formatting of an amendment.  Applicant may also contact the pro se assistance program for detailed help with submitting a proper amendment.  https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program
For more information on how to properly amend the claims please see MPEP § 714(II)(C) -- https://www.uspto.gov/web/offices/pac/mpep/s714.html -- and the link to the example amendment below.  
Please note that a proper reply requires a specific format for any amendments.  An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf.  Also, please see MPEP 714 -  https://www.uspto.gov/web/offices/pac/mpep/s714.html -- for the official rules on making a proper amendment to the application.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        August 19, 2021